Citation Nr: 1229146	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-37 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for asbestosis.

2.  Whether the 10 percent rating for service-connected residual scarring of the scalp due to laceration was properly reduced to 0 percent (noncompensable), effective May 1, 2010.  

3.  Entitlement to a rating in excess of 10 percent for headaches secondary to head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to March 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2008 rating decision, the RO denied a request to reopen a previously disallowed claim of service connection for asbestosis.  In a November 2009 rating decision, the RO denied a claim for increased rating for headaches.  In a February 2010 rating decision, the RO reduced the disability percentage assigned to residual scarring of the scalp due to laceration from 10 percent to 0 percent (noncompensable), effective May 1, 2010.  

At the outset, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the first issue on appeal as set forth on the title page.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via videoconference.  A transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for headaches is addressed in the REMAND portion of the decision (after the order) and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An August 2007 Board decision that denied service connection for asbestosis was not appealed and is final.

2.  No new evidence associated with the claims file since the August 2007 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for asbestosis, or raises a reasonable possibility of substantiating the claim.  

3.  Resolving all doubt in the Veteran's favor, competent and credible evidence fails to reflect sustained improvement of the residual scarring of the scalp due to laceration under the ordinary conditions of life.  



CONCLUSIONS OF LAW

1.  As pertinent evidence received since the August 2007 denial is not new and material, the criteria for reopening the claim for service connection for asbestosis are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for restoration of the 10 percent rating for residual scarring of the scalp due to laceration are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.118, Diagnostic Code 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Initially, with regard to the Veteran's appeal to restore his 10 percent rating for residual scarring of the scalp due to laceration, the Board notes that it is granting the entire benefit sought on appeal.  As such, no discussion of whether there has been VCAA compliance on this issue is necessary.  The following discussion is therefore limited to whether there was compliance for the other claim decided herein - whether new and material evidence has been submitted to reopen a claim of service connection for asbestosis.

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a May 2008 pre-rating letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, to include the need to submit new and material evidence, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of the basis for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The May 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in November 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records as well as post-service medical evidence (i.e., VA and non-VA outpatient treatment records).  The Board acknowledges that the Veteran was not afforded a VA examination in connection with his claim to reopen a claim of service connection for asbestosis.  However, as will be discussed below, no such examination or medical opinion is required in this appeal as the Board finds that new and material evidence has not been associated with the file since the prior denial.  See 38 C.F.R. § 3.159(c)(4)(iii) (2011).  See also Woehlaert v. Nicholson, 21 Vet App 456 (2007).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Claim to Reopen 

The record reflects that the Veteran was denied service connection for asbestosis by an RO rating decision dated in August 2004.  The Veteran appealed this decision, and in an August 2007 decision, the Board affirmed the RO's denial.  The 
evidence of record at the time included the Veteran's service treatment records, which contain no reference to any respiratory or pulmonary problems during service.  Also of record were the Veteran's separation documents which show his military occupational specialty (MOS) as light truck driver and taxi driver with transportation and truck companies.  There is also evidence of foreign service.  

Lay statements of record at the time of the August 2007 reflect that it was the Veteran's contention that he was exposed to asbestos while on active duty.  Specifically, he asserted that he worked aboard ships while being transported overseas and that his duties involved ration and cleaning details.  He also indicated that he worked around ammunition dumps as a truck driver during the service, exposing him to bomb and napalm materials.  

Post-service medical evidence reflected a history of chronic cough and wheezing beginning in the mid-1990s.  Pulmonary consults dated in January 1998, September 2000, and December 2002 all indicate a clinical diagnosis of pulmonary asbestosis.  Such reports further note that after service the Veteran reported that he had worked at the Alcoa and DuPont plants, and that he had been a farm laborer, a pipeline worker, and a machinist.  The Veteran specifically commented that he had been around a lot of boilers and pipe insulation, as well as firebricks and kilns, and that some of his jobs included knocking asbestos off pipes, mixing asbestos mud, and using air hoses to clean up asbestos dust.  The December 2002 pulmonary report notes that the Veteran indicated he was unaware of any asbestos exposure while in service.  

The Board, in the August 2007 decision, acknowledged the Veteran's lay assertions regarding exposure to asbestos during service.  However, in denying the claim, the Board concluded that there was insufficient evidence that any brief, undocumented exposure to asbestos while being transported overseas was the cause of asbestosis, as opposed to extensive, documented, post-service occupational exposure.  In other words, the record failed to indicate that the Veteran's current asbestosis was the result of any possible in-service asbestos exposure.  

Although notified of the Board's denial in an August 2007 letter, the Veteran did not initiate an appeal of this decision.  The Board's August 2007 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7103, 7104; 38 C.F.R. §§ 20.302, 20.1100.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in October 2007.  Pursuant to 38 C.F.R. § 3.156(a), "new" evidence is evidence not previously submitted to agency decisionmakers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or merely cumulative of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In the instant appeal, the last final denial of the claim is the RO's January 1989 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since the August 2007 Board decision that pertains to the Veteran's claimed asbestosis.  Such evidence includes duplicate reports of pulmonary consultations and treatment that were previously of record at the time of the August 2007 decision.  Also associated with the record are additional VA and non-VA treatment records which show continued treatment for pulmonary problems.  Finally, there are multiple lay statements from the Veteran describing his alleged exposure to asbestos during service.  While additional details have been added here and there, the content of these statements is relatively unchanged from the statements of record at the time of the August 2007 Board decision.  At his July 2012 Board hearing, the Veteran acknowledged that he does not know with any certainty whether he was exposed to asbestos during service.  In this regard, he was never told that he was being exposed to asbestos.  Moreover, while on board military ships, he did not work around any insulated pipes.  However, given the breadth of places he served and the variety of his tasks during service, it is his sincere belief that exposure occurred during service.  

With the exception of the duplicative medical reports and lay descriptions of his alleged in-service exposure and duties, the Board finds the foregoing evidence is "new" in that it was not before previous decisionmakers.  However, this evidence is not "material" for purposes of reopening the claim for service connection because it does not relate to the basis for the prior final denial - evidence that the Veteran's current asbestosis is related to asbestos exposure that occurred during service.  As noted above, despite providing additional details regarding his military service, 
the Veteran still has not identified any service activities or occupation traditionally associated with asbestos exposure.  In fact, he admitted to the Board that he is uncertain as to how he was exposed; he just feels that he was exposed.  Furthermore, none of the evidence submitted indicates that the Veteran's asbestosis is related to any alleged in-service asbestos exposure.  Thus, even if asbestos exposure were to be confirmed, the Veteran has not submitted medical evidence which contradicts the previously discussed opinions that his asbestosis is related to post-service occupational exposure.  

As for the Veteran's statements that his asbestosis is related to service, the Board points out that these assertions were before the Board at the time of the prior decision.  Moreover, laypersons without appropriate medical training and expertise are not competent to render a probative (persuasive) opinion on a medical matter-to include the matter of a medical etiology of asbestos-related disease.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for asbestosis are not met, and that the August 2007 Board denial of this claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Propriety of Reduction

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Service connection was awarded for residual scarring of the scalp due to laceration by an October 1959 rating decision.  The Veteran was assigned a 0 percent (noncompensable rating), effective September 1, 1959.  Subsequently, by a May 2008 rating decision, the RO granted a higher, 10 percent rating for this disability, effective October 31, 2002, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008).  This award was based upon the results of an April 2008 VA examination report.  In March 2009, the Veteran filed a claim for an increased rating for his scar disability.  In November 2009, following an August 2009 examination, the RO entered a rating action proposing to reduce the Veteran's evaluation for his scar from 10 percent to 0 percent (noncompensable).  Thereafter, in February 2010, the RO implemented the proposed reduction, effective from May 1, 2010.  

On appeal, the Veteran contends that the 10 percent evaluation should not have been reduced.  He asserts that his scar has not undergone any material change since service and that it has always been sensitive and painful.  He further states that a 10 percent rating would satisfy his appeal.  

As regards disability ratings in effect for a period of 5 years or more, which is the case here, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

As noted above, the 10 percent rating for the Veteran's scar was in effect for more than 5 years at the time of the reduction.  38 C.F.R. § 3.951(b).  Hence, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  

By way of history, a May 2008 rating decision granted a 10 percent rating for the scalp scar, effective in October 2002, as the Veteran complained of a sensitive scalp scar on his June 2004 VA examination and again complained that the area where he was hit with the coffee cup was painful during an April 2008 VA examination.  The scar was slightly tender on palpation at that time. 

Here, the basis for the proposed reduction in the rating for the head laceration scar was the August and October 2009 VA examinations.  At that time of the August 2009 examination, the examiner noted there was difficulty locating the scar.  A 2-3 mm round non-tender subcutaneous nodule in the posterior occiput was noted.  There was no ulceration or drainage.  There was no tenderness and it was not discolored.  The examiner noted there was no functional impairment or disfigurement.  In October 2009, the same examiner noted a very faint 1/8 inch by 1/4 inch scar.  On physical examination, the examiner reported the scar was not painful.  There were no signs of skin breakdown.  The scar was superficial and 
there was no inflammation, edema, keloid formation, adherent, hypo- or hyper-pigmented, no underlying soft tissue loss or abnormal texture.  The examiner noted there are no disabling effects and the scar was not disfiguring.  The same findings were noted on the July 12, 2010 VA examination by the same physician.   

In statements dated in February 2010 and April 2010, the Veteran stated that each time he combs his hair or puts a hat on his head the scar hurts.  He stated that he has had this problem for many years.  He found it unfair that the examiner could conclude that the scar was not painful or tender to him based on a visual look.  During his July 2012 hearing before the undersigned, the Veteran made similar assertions as to the problems he experiences with his scar when combing his hair. 

The Veteran's scar is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, which currently provides that for five or more scars that are unstable or painful a 30 percent rating is assigned.  For three or four scars that are unstable or painful a 20 percent rating is assigned.  For one or two scars that are unstable or painful, a 10 percent rating is assigned.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).

In this case, although a tender or painful scar was not noted on the 2009 and 2010 examinations, the Veteran has repeatedly reported in statements and testimony that his scar is painful when combing his hair or wearing hats, and that this has been the case for many years.  The Veteran is competent to state that his scar is painful or tender at times.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds it reasonable that the Veteran may experience pain or tenderness when combing his hair or wearing a hat for a period of time, and that such discomfort may not be present during a brief physical examination.  Moreover, all three examinations (2009 and 2010) were conducted by the same examiner, and it is unclear whether the Veteran was asked about discomfort in his scar or whether he simply did not volunteer such information and the examiner presumed he did not experience discomfort in his scar.  In this regard, the examiner noted that the Veteran "reports no pain."   

In light of the above, and because the Veteran is competent to report that his scar is tender and painful during routine activities such as combing his hair and wearing a hat, the Board will resolve all doubt in the Veteran's favor and find that the evidence does not demonstrated material improvement that would be maintained under the ordinary conditions of life.  Brown, supra.  Accordingly, restoration of the 10 percent rating for residual scarring of the scalp due to laceration, effective the date of reduction, May 1, 2010, is warranted.



ORDER

As new and material evidence to reopen the claim for service connection for asbestosis has not been received, the appeal is denied.

The claim for restoration of the 10 percent rating for residual scarring of the scalp due to laceration, effective May 1, 2010, is granted.


REMAND

The Board's review of the claims file reveals that further RO/AMC action on the claim remaining on appeal is warranted.

At the outset, the Board finds that a remand is necessary in light of evidence that outstanding VA treatment records exist that may be pertinent to the Veteran's claim for increased rating for headaches.  In this regard, the June 2009 VA neurological examination report reflects that the examining physician electronically reviewed VA outpatient records and that such records showed multiple visits to VA providers for headaches complaints.  The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Portland, Oregon, dated prior to October 2003 and from December 21, 2009 through July 1, 2010.  The Veteran's claim for increase was filed in March 2009. 

Accordingly, a remand is necessary to obtain relevant outstanding records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board finds that remand is also necessary for additional VA examination to ensure adequate evidence is of record to adjudicate the increased claim remaining on appeal.  Specifically, additional examination of the Veteran's headaches is necessary in light of his testimony at the July 2012 Board hearing that he experiences daily headaches, some of which require him to sit or lie down and for which medication brings no relief.  The Board notes that when there is assertion or evidence of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).  Here, the Veteran's July 2012 statements differ from those presented at the most recent VA examination in July 2010, at which time the Veteran reported that his headaches occurred weekly, were not prostrating, and allowed for ordinary activity.  Thus, the Board finds the Veteran's testimony raises a question as to whether there has been an increase in the severity of his headache disability since his last examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain from the Portland VAMC all relevant treatment records concerning the Veteran's headaches dating from March 2008 through December 20, 2009, and since July 1, 2010.  All records and/or responses received should be associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA neurological examination to determine the current severity of his service connected headaches.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be accomplished and the results reported.  

The examiner should describe all symptomatology related to the Veteran's service-connected headaches secondary to head injury.  The examiner should also describe the severity, duration, and frequency of the headaches.  A rationale for any opinion expressed should be provided.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record and readjudicate the Veteran's claim of increased rating for headaches.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


